Citation Nr: 0012056	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-08 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased apportionment of the veteran's 
compensation benefits.


REPRESENTATION

Veteran represented by:  Washington Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1945 and from January 1950 to November 1962.  The 
appellant is the veteran's spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1997 decision of the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which established an apportionment of 
the veteran's VA benefits in the amount of $300.00 per month 
on behalf of the appellant.

The Board has considered the possibility that the veteran has 
himself challenged the RO's decision with regard to the 
initial August 1997 apportionment of the $300 on behalf of 
the appellant.  A review of the record, however, reveals that 
the veteran did not file a timely notice of disagreement 
within the required 60 days from the date of the mailing of 
the notice of the adverse decision pursuant to 38 C.F.R. 
§ 20.501 (1999).  


FINDINGS OF FACT

1.  The veteran is the recipient of VA compensation benefits.

2.  The appellant and the veteran are married, but living 
separately.

3.  The most recent information concerning the appellant's 
income indicates that she has a monthly Social Security 
benefit of $260.00 and an apportionment of $300.00 per month 
from the veteran's VA compensation benefit for a total 
monthly income of $560.00.  The appellant reports monthly 
expenses, most recently, that total $853.00.

4.  The most recent information concerning the veteran's 
income and expenses indicate that he has a monthly Social 
Security benefit of $480.00 and a VA compensation benefit of 
$1,736.00 per month for a total monthly income of $2,216.00.  
The veteran's total monthly expenses are reported to total 
$1,769.85.

5.  The appellant is suffering from financial hardship.

6.  Apportionment of an additional amount of $300.00 would 
not cause undue hardship to the veteran.


CONCLUSION OF LAW

The evidence in this case warrants an additional 
apportionment of $300.00 per month on behalf of the 
appellant.  38 U.S.C.A. § 5307, (West 1991); 38 C.F.R. 
§ 3.450, 3.451, 3.458 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking an increased apportionment.  In the 
interest of clarity, the Board will review the law, VA 
regulations and other authority which may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant Law And Regulations:

The pertinent law provides that all or any part of the 
compensation payable on account of any veteran may be 
apportioned on behalf of his spouse if the veteran is 
incompetent and is being furnished hospital treatment, 
institutional, or domiciliary care by the United States, or 
any political subdivision thereof; if the veteran is not 
residing with his spouse and the veteran is not reasonably 
discharging his responsibility for the spouse's support.  38 
U.S.C.A. § 5307 (West 1991); 38 C.F.R. § 3.450 (1999).

Without regard to any other provision regarding apportionment 
where hardship is shown to exist, compensation may be 
specially apportioned between the veteran and his dependent 
on the basis of the facts in the individual case as long as 
it does not cause undue hardship to the other persons in 
interest.  In determining the basis for special 
apportionment, consideration will be given such factors as:  
amount of VA benefits payable; other resources and income of 
the veteran and those dependents in whose behalf 
apportionment is claimed; and special needs of the veteran, 
his or her dependents, and the apportionment claimants.  The 
amount apportioned should generally be consistent with the 
total number of dependents involved.  Ordinarily, 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship on him or her while 
apportionment of less than 20 percent of his benefits would 
not provide a reasonable amount for any apportionee.  38 
C.F.R. § 3.451 (1999).

Additional law and regulations specific to this case will be 
discussed where appropriate below.

Factual Background

The veteran has established service connection for anxiety 
disorder with secondary 
depression evaluated as 50 percent disabling; coronary artery 
disease, symptomatic heart block, history of rheumatic fever, 
evaluated as 30 percent disabling; bilateral varicose veins 
evaluated as 10 percent disabling; postoperative anal fissure 
evaluated as noncompensable; residuals of a fractured right 
ring finger evaluated as noncompensable; and residuals of 
facial and nose injuries evaluated as noncompensable.  The 
veteran has also established entitlement to a total rating 
for compensation purposes based on individual unemployability 
by reason of service-connected disabilities and has been 
found to be incompetent.  

By letter dated in December 1996, the appellant requested 
that she be granted an apportionment of the veteran's 
compensation benefits, asserting that she had been living 
apart from the veteran since 1995 and that she was 
experiencing financial hardship.

A statement in support of claim submitted on behalf of the 
veteran dated in May 1997 reveals that the veteran's 
custodian raised the possibility that the parties had been 
divorced and requested confirmation of same.  The custodian 
did not provide any affirmative evidence to support the 
contention.

In a record of income, expenses and net worth, provided by 
the veteran's custodian in May 1997, the custodian asserted 
that no apportionment be awarded to the appellant as the 
veteran was in need of funds to support his case management 
costs and other monthly expenses.  He indicated that the 
veteran's alcohol problem had necessitated the use of 
intensive case management to preclude him from abusing 
alcohol.  It was asserted that apportionment would jeopardize 
the veteran's attempts to enter an alcohol treatment program, 
which would then hinder his ability to survive independently.  
It was shown that the veteran had a net income after expenses 
of $377.00.

In a record of income, expenses and net worth, provided by 
the appellant in May  1997, the appellant reported monthly 
income of $339.00 and monthly expenses of $400.00, with a net 
income of -$31.00.

By adjudication officer's letter dated in August 1997, the RO 
established an apportionment in the amount of $300.00 per 
month on behalf of the appellant.

By letter dated in September 1997, the appellant disagreed 
with the amount that was apportioned by the RO, and requested 
an additional apportionment in the amount of $300.00.

The veteran's custodian completed a Financial Status Form on 
behalf of the veteran in October 1998.  The custodian 
reported that the veteran had a combined monthly income of 
$2,209.00 and total monthly expenses of $1,769.85.  The 
report showed that the veteran had a positive balance at the 
end of the month in the amount of $430.15.

In a statement in support of claim dated in October 1998, the 
veteran's custodian asserts that the balance at the end of 
the month would likely change in the near future as the 
veteran's physical and mental conditions change.  It was 
indicated that the veteran was recently diagnosed with 
prostate cancer and that his medical costs could increase to 
a point that would create a financial hardship.

The appellant submitted a Financial Status Form in November 
1998.  She reported a combined monthly income of $560.00, 
including VA compensation in the amount of $300.00, and total 
monthly expenses of $853.60.  The report showed that the 
veteran had a negative balance at the end of each month in 
the amount of $296.40.

An Estate Summary (VA Form 27-4707) dated in January 2000 
shows that the veteran receives monthly VA compensation in 
the amount of  $1,736.00 and Social Security in the amount of 
$480.00, for a total monthly income of $2,216.00.  The report 
also shows personal assets in the amount of $12,239.58.


Analysis

Preliminary matters - well groundedness of the claim/duty to 
assist:

Initially, the Board finds that the appellant's claim for an 
increased apportionment is well grounded, in that she has 
presented a plausible claim.  See 38 C.F.R. § 5107(a) (West 
1991).  

Once a well grounded claim has been presented VA's statutory 
duty to assist the claim in the development of his or her 
claim attaches.  See 38 U.S.C.A. § 5107(a).  In the case, the 
appellant has not alleged that there is any pertinent 
evidence that may be obtained which has not already been 
associated with the claims folder.  The Board accordingly 
finds that the duty to assist the appellant, as mandated by 
38 U.S.C.A. § 5107(a), has been satisfied.

Discussion:

The appellant in this case is seeking an increased 
apportionment of the veteran's compensation benefits.  She 
was awarded an apportionment in the amount of $300.00 per 
month.  The appellant has expressed disagreement with that 
amount and perfected an appeal.  She alleges that the veteran 
is incompetent and is being furnished institutional care, 
that he is not discharging his responsibility for her 
support, and that she is currently suffering from financial 
hardship.

Per VA decision, the veteran is considered incompetent as of 
December 9, 1988.  He is residing in a Veteran's Home.  
Therefore, the Board finds that the veteran is incompetent 
and is being furnished institutional care as required by 
38 U.S.C.A. § 3.450 (1999).  Although as indicated above the 
issue of divorce was raised, the custodian for the veteran 
has not provided any affirmative evidence to suggest that the 
veteran is no longer married to the appellant.  The evidence 
of record, therefore, demonstrates that the appellant and the 
veteran are still married, although no longer living 
together.

In order to allow for a special apportionment in favor of the 
appellant, the Board must specifically find that the 
appellant is suffering from hardship.  See Hall v. Brown, 5 
Vet. App. 294 (1993).  In considering the amount of VA 
benefits payable, the Board notes that the veteran has 
established a permanent and total disability.  The January 
2000 Estate Summary indicates that the veteran's total 
monthly compensation was $2,216.00.  In October 1998, his 
expenses were said to total $1,769.85, providing a monthly 
surplus of $446.15.  In November 1998, the appellant has 
shown to have expenses exceeding income (which included the 
$300.00 currently apportioned) by an amount $296.40.  
Furthermore, there is no information which indicates that the 
veteran has any special immediate financial needs, while the 
evidence shows that the appellant's expenses exceed her 
monthly income.  The appellant's monthly expenses are limited 
to rent, food, utilities, phone, insurance, clothing, 
medical, and living expenses, as well as the repayment of a 
monthly installment contract.  Although the veteran has been 
found to be permanently and totally disabled, his medical 
needs are covered as part of his VA compensation benefits.

The Board finds that the evidence clearly demonstrates that 
the appellant is suffering from financial hardship.  The 
Board finds that the appellant's expenses are for the most 
part reasonable.  The Board finds that the appellant suffers 
from a shortage of approximately $300.00 per month, while the 
veteran enjoys a surplus in excess of $400.00 per month.  
Therefore, the Board finds that an apportionment on behalf of 
the appellant in the additional amount of $300.00 is 
reasonable, equitable, and just, and is warranted by the 
hardship faced by the appellant.  It does not appear from the 
evidence of record that a $600.00 per month apportionment 
would render any undue financial hardship upon the veteran.  
The Board notes that in the event that the veteran's 
circumstances change in a manner that would necessitate an 
amendment to the apportionment, he can petition the RO for 
same.

Accordingly, the Board finds that the evidence in this case 
warrants an apportionment of $600.00 per month on behalf of 
the appellant.  38 U.S.C.A. § 5107, 5307, (West 1991); 
38 C.F.R. § 3.450, 3.451, 3.458 (1999).


ORDER

An apportionment in the amount of $600.00 monthly is 
warranted, and to that extent the benefit sought on appeal is 
granted.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 

